PER CURIAM.
The cotut is equally divided on the question of whether the unpublished decision of the court of appeals should be affirmed or reversed, Chief Justice ROLAND B. DAY, Justice JON P. WILCOX, and Justice ANN WALSH BRADLEY being of the opinion that the decision should be affirmed, and Justice SHIRLEY S. ABRAHAMSON, Justice DONALD W. STEINMETZ, and Justice JANINE P. GESKE being of the opinion that the decision should be reversed. Justice WILLIAM A. BABLITCH did not participate.
Accordingly, the decision of the court of appeals is affirmed.